Citation Nr: 0521760	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
brain injury, to include as due to service-connected 
frostbite residuals to both feet.

2.  Entitlement to service connection for a L1 spinal 
compression burst fracture with fusion, to include as due to 
service-connected frostbite residuals to both feet.

3.  Entitlement to service connection for the residuals of a 
fracture of the sixth, seventh, and eights ribs, to include 
as due to service-connected frostbite residuals to both feet.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1964.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service connection is in effect for the residuals of 
frostbite to both of the veteran's feet.  In 1993, the 
veteran fell from a construction scaffolding and incurred 
injuries including a closed head injury, a fractured vertebra 
at the L1 level, and fractured ribs.  The veteran asserts 
that the sensory deficit to his feet, resulting from by his 
service-connected frostbite, caused his fall and the 
resulting injuries.

The evidence of record reveals that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  These records must be obtained with respect to the 
veteran's claim for veteran's a total disability rating for 
compensation based on individual unemployability.  The United 
States Court of Appeals for Veterans Claims has held, that in 
the case of a claim for a claim for entitlement to a total 
rating for compensation purposes based upon individual 
unemployability, VA must obtain SSA decisions and records 
which have bearing on the veteran's claim.  Waddell v. Brown, 
5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

The evidence of record indicates that the veteran's fall in 
1993 was an on-the-job injury, and that the veteran received 
workers' compensation for this injury.  The key issue that 
needs to be addressed in the veteran's claim for secondary 
service connection is what caused his fall.  Review of the 
evidence of record does not reveal that any of the veteran's 
workers' compensation records have been obtained.  This must 
be done.  

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's claim 
for SSA disability benefits, as well as 
the medical records relied upon concerning 
that claim.  All efforts to obtain these 
records should be documented in the claims 
file.   

2.  The RO should obtain from the 
veteran's Workers' Compensation records 
pertinent to the 1993 injury.  All efforts 
to obtain these records should be 
documented in the claims file.  

3.  Following the above, the RO must 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


